tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number number release date date date se t -eo ra uil legend founder companies corporation products plantation holding_company partnership dear this is in reply to your ruling_request regarding the proposed recapitalization and related actions pursuant to sec_4943 of the internal_revenue_code code facts you are exempt from federal_income_tax under sec_501 of the code and are a private_foundation within the meaning of sec_509 you have been described in sec_501 since you carry out your charitable purposes through a discretionary program of gifts and grants that supports various programs including medical_research promotion of the performing arts hosting conferences regarding public policy and the protection of endangered wild animal species the information submitted indicates you were established by founder founder was your sole contributor and a substantial_contributor as defined in sec_507 of the code founder was your sole member and had the power to elect appoint and remove directors at will since the members of the foundation elect the directors the number of directors was increased to eight in founder's will founder died in and the entire residue of founder's estate was bequeathed to you under the terms of founder's will the assets in founder's estate included all of the stock of companies the companies comprise six sawmills and corporation accordingly you now own all the stock of the companies and the corporation in you received a ruling from us to the effect that you can continue to hold of the voting_stock of companies and corporation for an additional five-year extension period until date you currently own of the outstanding shares of capital stock and therefore of the vote and value of the companies and corporation through a wholly owned limited_liability_company holding_company a disregarded_entity for federal tax purposes each of the companies and corporation has outstanding one class of voting common_stock each of the companies and corporation holds an interest in partnership partnership owns among other properties products and the assets of plantation in order to reduce your interests to of the voting_stock of companies and corporation by date you decided on a restructuring plan the intention of the restructuring plan is to permit time for you to undertake a planned diversification of your investments in the companies in an orderly manner your first step is to remove the plantation assets from the partnership to corporation in retirement of corporation's interest in partnership you through your holding_company will continue to own of the stock of corporation you represent that this action will result in a more focused structure that reflects the primarily foundation-related activities of plantation in contrast to the for profit businesses of the companies which are unrelated to your charitable purposes and activities except as an investment and a source of funding however the product's headquarters building located on the plantation will be retained by the companies plantation consists of almost big_number acres of woodlands and was established by the founder as a setting of natural beauty the facilities include conference meeting rooms theater and rehearsal spaces housing for approximately guests dining and recreational facilities recreational facilities include a 9-hole golf course and stables the stable is a small remnant of a larger historical operation on the plantation the golf course is primarily provided as part of the recreational offerings available to guests of the plantation the plantation also contains what is one of the country’s leading facilities for breeding endangered wild animal species with full veterinary support as well as undeveloped land and timberlands after the founder's death his executors moved the headquarters offices of the companies into a building at plantation as a cost-saving measure for you during the past years plantation has hosted more than world leaders from all parts of the globe plantation has hosted seminal conferences on energy health and religion as well as conferences on transitions in the pacific rim and the relationship between the united_states and the muslim world you have often partnered with leading philanthropic and policy organizations and in the year ahead meetings are scheduled with the upcoming generation of political social and business leaders from arab nations as well as a mexican-canadian initiative to expand the scope and focus of international summit meetings the plantation consists of almost structures which provide guest accommodations and varied meeting facilities the founder’s idea was to attract to you scholars leaders and thinkers worldwide and provide a venue conducive to the exchange of ideas addressing fundamental issues and problems on all matters of contemporary thought there are also meetings of various charitable organizations and conferences of wildlife conservation groups and veterinary medicine groups these conferences are related to a center for endangered species which is run by you and is a sec_501 of the code and sec_509 public charity this center is located on the plantation the center is a breeding facility for endangered wild animals as a breeding and wildlife research center it works closely in cooperation with local universalities government wildlife agencies and zoos in many countries the plantation houses a dance studio which serves as a rehearsal space for leading choreographers dance companies and performing artists who are selected for residences at plantation you state that for slight incremental costs the facilities at the plantation are used at such times when otherwise idle to generate revenue which would partially offset the fixed costs of the facilities therefore the facilities are sporadically made available for for-profit activities such as corporate retreats day tours golf course play and dinners you represent that all revenue generated from the non-charitable use of plantation including the stables and golf course is used to maintain the plantation defraying its operating costs and to make necessary improvements these non-charitable activities you represent are minimal and incidental in nature you represent any non-charitable use of plantation will occur during the times that you are not using it for charitable purposes plantation is also made available to charitable organizations that qualify as exempt from federal_income_tax under sec_501 of the code in thirty charitable organizations used the plantation either for free or at substantially below cost the plan then calls for a recapitalization of the companies you propose to effect a recapitalization of the equity securities of the companies donate non-voting shares and subsequently exchange the non-voting shares for voting shares as described below to make possible a transfer by you to public_charities shares representing of the outstanding_stock that votes for directors of the companies each of the companies is recapitalized and a portion of each of the companies’ outstanding_stock is donated to one or more public_charities pursuant to the following four steps step the charter of each of the companies is amended to provide for a board_of directors consisting of at least five directors and holding_company selects all of the initial directors of each companies board the members of each of the companies’ boards are identical step the charter of each of the companies is amended to authorize for issuance big_number shares of senior common_stock senior_stock shares of class a junior voting common_stock class a voting_stock and shares of class b junior non-voting common_stock class b non-voting stock collectively called junior stock a plan of recapitalization is then adopted pursuant to which the outstanding shares of common_stock of each company are converted into shares of senior_stock and shares of class b non-voting stock step holding_company then donate sec_40 shares of class b non-voting stock of each of the companies to one or more sec_501 public_charities holding_company and each charity may agree on their mutual intention that dividends and other proceeds from the stock donated to the charity be used for a specified purpose ie a specific endowment step pursuant to the terms of the donations each charity exchanges all of its shares of class b non-voting stock in each of the companies for an equal number of shares of class a voting_stock the specific attributes of the stock are senior_stock you will own shares of the senior_stock constituting all of the outstanding shares dividends are issued if and when the companies board declares but the corporate charter contemplates regular ample annual dividends regarding voting the senior_stock is entitled to i as a class elect one director out of a total of never less than five directors and ii to vote one vote per share together with all holders of junior stock on all other matters requiring shareholder vote under applicable state law the sale of the underlying assets contributed to the partnership and certain other major corporate actions major transactions and separate transfers of otherwise stapled shares of junior stock on liquidation the senior_stock is entitled to receive a fixed sum or redemption equal to the value of the holding company’s stock of the companies surrendered in the recapitalization determined at that time above that liquidation preference all shares senior and junior share equally in liquidating distributions additionally in the event of an issuance of additional shares of junior stock of the companies the holder of the senior_stock will be entitled to buy additional shares of senior_stock necessary to avoid dilution of its equity_interest in the companies junior stock the total number of junior stock outstanding at any time is intended to equal of the total number of shares of senior_stock outstanding each outstanding share of junior stock is entitled to annual noncumulative dividends if and when declared by the board equal to an amount such that all shares of junior stock of all the companies will receive an aggregate annual dividend preference of dollar_figure the dividend preference plus the amount of any dividends_paid that year on a share of senior_stock the dividend preference on the junior stock must be paid in order for any dividends to be paid on the senior_stock regarding voting rights - class a voting_stock is entitled i as a class to elect all but one director ie to elect a minimum of four directors and ii to vote one vote per share together with all the holders of senior_stock and junior stock on all other matters requiring a shareholder vote under applicable state law and major transactions and separate transfers of otherwise stapled shares of junior stock class b non-voting stock is not entitled to vote for directors but is entitled to vote one vote per share together with all the holders of senior and junior stock on all matters requiring a shareholder vote under applicable state law and major transactions and separate transfers of otherwise stapled shares of junior stock the restrictions on transfers of junior stock are if you ora i each of the companies has a right_of_first_refusal with respect to transfers of its junior stock each of the companies has the right to purchase or designate a purchaser of the junior stock ii neither the companies nor any person who is a disqualified_person within the meaning of sec_4946 of the code with regard to you can own any class a voting_stock at a time when you own any senior_stock iii disqualified_person acquires any class a voting_stock such class a voting_stock automatically converts into class b non-voting stock to the extent necessary to prevent you from being deemed to own more than of the companies outstanding_stock that votes for directors iv if a holder of class a voting_stock becomes a disqualified_person such stock shall automatically convert into class b non-voting stock to the extent necessary to prevent you from being deemed to own more than of the companies outstanding_stock that votes for directors v shares of junior stock owned by any person other than holding_company or you cannot be transferred separately from shares of junior stock ie all of the junior stock of each of the companies owned by a person other than holding_company or you is stapled together unless a separate transfer of shares of companies junior stock by such person is approved by a majority vote of all outstanding shares of the companies a seller of or more of the outstanding shares of senior_stock must drag along all but not less than all of the junior stock at a price appropriately derived from the price for such senior_stock awarding no premium or discount to differences in voting power such seller can also require the sale of the companies to be implemented as a sale of assets rather than stock based on the above facts you request the following rulings your ownership of the companies after the recapitalization will be permitted holdings under sec_4943 of the code a the senior_stock class a voting_stock and class b non-voting stock of each of the companies to be received by you pursuant to the recapitalization will be treated as equivalent to the voting_stock of each of the companies surrendered by you so that you will be permitted to hold the stock received pursuant to the recapitalization until date pursuant to sec_4943 of the code b after the donations to the charities of class b non-voting stock and the share exchange you and disqualified persons will not own more than of the vote of the companies pursuant to sec_4943 of the code you may continue to hold indefinitely senior_stock of each of the companies representing not more than of the outstanding voting_stock of such companies pursuant to sec_4943 donee charities from freely and effectively using or disposing of the transferred interest pursuant to sec_53_4943-2 of the regulations there are no material restrictions placed on the junior stock that prevent the c your ownership of voting_stock of each of the companies would not increase as a result of the companies’ repurchase of class a voting_stock pursuant to sec_4943 of the code e your ownership of voting_stock of each of the companies would not increase as a result of any acquisition of class a voting_stock by you or a disqualified_person pursuant to sec_4943 of the code since the class a voting_stock will automatically convert into class b non-voting stock your ownership of of the stock of corporation will not be considered excess_business_holdings under sec_4943 of the code because corporation is a functionally_related_business as defined in sec_4943 law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_512 of the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions but with modifications provided in sec_512 sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to tax under sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 sec_513 of the code and sec_1_513-1 of the regulations provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_4942 of the code provides that the term functionally_related_business means a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings sec_4943 of the code limits the holdings of a private_foundation in a corporation to percent of the voting_stock of the business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by i ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code defines business holdings as in computing the holdings of a private_foundation or a disqualified_person with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation shall be considered as being owned proportionately by or for its shareholders sec_4943 of the code provides that the term business_enterprise does not include a a functionally_related_business as defined in sec_4942 or b a trade_or_business at least of the gross_income of which is derived from passive sources sec_4946 of the code provides that for the purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or one where substantially_all of the contributions where made directly or indirectly by the same persons to include a substantial_contributor or a member of their family sec_53_4942_a_-2 of the foundation and similar excise_tax regulations regulations provides that the term ‘functionally related business means-- a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or other similar exempt_purpose of the organization example sec_1 and of sec_53_4942_a_-2 of the regulations provides the following illustrations of a functionally_related_business example x a private_foundation maintains a community of historic value which is open to the general_public for the convenience of the public x through a wholly owned separately incorporated taxable entity maintains a restaurant and hotel in such community such facilities are within the larger aggregate of activities which makes available for public enjoyment the various buildings of historic interest and which is related to x's exempt_purpose thus the operation of the restaurant and hotel under such circumstances constitutes a functionally_related_business example y a private_foundation as part of its medical_research program under sec_501 publishes a medical journal in carrying out its exempt_purpose space in the journal is sold for commercial advertising notwithstanding the fact that the advertising activity may be subject_to the tax imposed by sec_511 such activity is within a larger complex of endeavors which makes available to the scientific community and the general_public developments with respect to medical_research and is therefore a functionally_related_business the general explanation of the tax reform act of blue_book prepared by the staff of the joint_committee_on_internal_revenue_taxation date includes the following explanation to the exception an exception to the limitation on the holding of business interests is provided in the case of a business which is related under the provisions dealing with taxes on unrelated_business_income another exception is provided even where the business although unrelated to the direct activities of the foundation is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization these exceptions are intended to make clear that certain types of business activities may continue to be held by the foundation notwithstanding the general_rule for example the inn and lodge at colonial williamsburg are separately incorporated taxable entities but are owned by the foundation for the convenience of the general_public visiting williamsburg also many museums maintain cafeterias and snack bars for the convenience of the public visiting the museums although advertising in a foundation's journal may be an unrelated_trade_or_business it comes under the second of these exceptions if the foundation's journal is related to the foundation's exempt purposes such business activities do not have to be disposed of under these provisions sec_53_4943-1 of the regulations provides that generally under sec_4943 of the code the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related to the exempt_purpose of the foundation are limited to percent of the voting_stock in such corporation sec_53_4943-2 of the regulations provides if a private_foundation disposes of an interest in a business_enterprise but imposes any material restrictions or conditions that prevent the transferee from freely and effectively using or disposing of the transferred interest then the transferor foundation will be treated as owning such interest until all such restrictions or conditions are eliminated regardless of whether the transferee is treated for other purposes of the code as owning such interest from the date of the transfer sec_53_4943-3 of the regulations provides that for purposes of sec_4943 the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise as described in sec_4943 the amount of stock or other interest in the enterprise which except as provided in sec_53_4943-2 the foundation or a disqualified_person would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_53_4943-3 of the regulations provides that except as otherwise provided in sec_4943 and the permitted holdings of any private_foundation in an incorporated business_enterprise are- a percent of the voting_stock in such enterprise reduced but not below zero by b the percent of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 of the regulations provides that the percentage of voting_stock held by any person in a corporation is normally determined by reference to the power of stock to vote for the election of directors with treasury_stock and stock which is authorized but unissued being disregarded sec_53_4943-3 of the regulations provides that in general in addition to those holdings permitted by paragraph b of this section the permitted holdings of a private_foundation in an incorporated business_enterprise shall include any share of nonvoting_stock in such enterprise held by the foundation in any case in which all disqualified persons hold no more than percent of the voting_stock in such enterprise all equity interests which do not have voting power attributable to them shall for purposes of sec_4943 be classified as nonvoting_stock for this purpose evidence of indebtness including convertible indebtedness and warrants and other options or rights to acquire stock shall not be considered equity interests sec_53_4943-3 of the regulations provides that stock carry voting rights which will vest only when conditions the occurrence of which are indeterminate have been met such as preferred_stock which gains such voting rights only if no dividends are paid thereon will be treated as nonvoting_stock until the conditions have occurred which cause the voting rights to vest when such rights vests the stock will be treated as voting_stock that was acquired other than by purchase but only if the private_foundation or disqualified persons had no control_over whether the conditions would occur for special rules where stock is acquired other than by purchase see sec_4943 and the regulations thereunder analysis ruling 1a under sec_4943 and c of the code the stock of the companies is held by a disqualified_person until date if immediately prior to a readjustment a private_foundation has holdings in a business_enterprise which are treated as held by a disqualified_person any holdings in a business which are received in a readjustment in exchange for such sec_4943 holdings are treated as holdings surrendered in the exchange to the same extent as provided in sec_53_4943-7 of the regulations with respect to the exchanges involving holdings pursuant to which sec_4943 and c applies sec_53 d the senior_stock class a voting_stock and class b non-voting stock of each of the companies to be received by you pursuant to the recapitalization will be treated as equivalent to the voting_stock of each of the companies surrendered by you so that you will be permitted to hold the stock received pursuant to the recapitalization until january therefore your ownership of the companies after the recapitalization will be permitted holdings under sec_4943 ruling 1b under sec_4943 of the code a private foundation’s permissible business holdings are generally limited to of the voting_stock of the business for these purposes voting_stock is defined as the stock having the power to vote for the election of the directions sec_53_4943-3 of the regulations after the recapitalization there will be two classes of stock outstanding the senior_stock and the class a voting_stock both the senior_stock and the class a stock entitle the holders to vote for directors therefore both classes will be voting_stock you have represented that you will own of a class of stock entitled to elect or one out of five directors and own of a class of stock entitled to elect our four out of five directors therefore based upon the definition of voting_stock under the regulations the percentage of voting_stock held by you will be and you will not own any nonvoting_stock since you state it will be cancelled after the share exchange after the donations to the charities of class b non-voting stock and the share exchange you and disqualified persons will not own more than of the vote of the companies pursuant to sec_4943 ruling 1c if a private_foundation disposes of an interest in a business_enterprise but imposes any material restrictions or conditions that prevent the transferee from freely and effectively using or disposing of the transferred interest then the transferor charity will be treated as owning such interest until all such restrictions or conditions are eliminated regardless of whether the transferee is treated for other purposes of the code as owning such interest from the date of the transfer sec_53_4943-2 of the regulations in the proposed recapitalization the restrictions you have placed on the transferred interest as stated in the facts section above are not deemed material restrictions within the meaning of sec_4943 of the code you represent that the restrictions placed on the stock would all be imposed by the companies and not by you the restrictions do not further any continuing interest of the donor thus there are no material restrictions placed on the junior stock that prevent the donee charities from freely and effectively using or disposing of the transferred interest pursuant to sec_53_4943-2 of the regulations ruling 1d your ownership of voting_stock of each of the companies would not increase as a result of the companies’ repurchase of class a voting_stock in the event of a redemption of the junior stock of a company the holder of the senior_stock of the companies may increase its percentage share of the equity of the companies however you represent that shares of the senior_stock are only entitled to vote for one of five directors therefore any increase in your equity in the companies will not result in an increase in any voting rights ruling 1e you have represented that neither you nor any person who is a disqualified_person with respect to you can own any class a voting_stock at a time when you own any senior_stock if you or a disqualified_person acquire any class a voting_stock of one of the companies such class a voting_stock automatically converts into class b non-voting stock of such company to the extent necessary to prevent you from been deemed to own stock representing more than of the total voting power of the companies outstanding_stock that votes for directors if a holder of class a voting_stock of a company becomes a disqualified_person you represent that such class a voting_stock automatically converts into class b non-voting stock of the company to the extent necessary to prevent you from being deemed to own stock representing more than of the total voting power of the company's outstanding_stock therefore your ownership of voting_stock of each of the companies would not increase as a result of any acquisition of class a voting_stock by you or a disqualified_person pursuant to sec_4943 of the code since the class a voting_stock will automatically convert into class b non-voting stock the taxes on excess_business_holdings do not apply with respect to holdings in a functionally ruling related business because a functionally_related_business is not considered a business_enterprise under sec_4943 of the code a functionally_related_business is a business or activity the conduct of which is substantially related to the exercise or performance by the private_foundation of its charitable educational or other tax exempt_purpose the activities must contribute directly and importantly to the accomplishment of one or more of your exempt purposes through your discretionary program of gifts and grants that support various programs including medical_research promotion of the performing arts hosting conferences on public policy and protection of endangered wild animal species and to focus into a developing a preeminent intellectual center to include conferences and the development of papers on significant ideas for solving problems of this century the facilities will be used primarily for these tax exempt charitable purposes plantation’s exempt_purpose is supporting various programs including medical_research promotion of the performing arts hosting conferences regarding public policy and through a subsidiary the protection of endangered wild animal species the plantation’s facilities are also used by charities that qualify under sec_501 of the code for free or substantially below cost additionally you have represented that any elements of plantation that are not in furtherance of exempt purposes within the meaning of sec_501 will be incidental in nature and amount therefore the corporation which holds the assets of the plantation is a functionally_related_business rulings your ownership of the companies after the recapitalization will be permitted holdings under sec_4943 of the code a the senior_stock class a voting_stock and class b non-voting stock of each of the companies to be received by you pursuant to the recapitalization will be treated as equivalent to the voting_stock of each of the companies surrendered by you so that you will be permitted to hold the stock received pursuant to the recapitalization until january pursuant to sec_4943 of the code b after the donations to the charities of class b non-voting stock and the share exchange you and disqualified persons will not own more than of the vote of the companies pursuant to sec_4943 of the code you may continue to hold indefinitely senior_stock of each of the companies representing not more than of the outstanding voting_stock of such companies pursuant to sec_4943 c there are no material restrictions placed on the junior stock that prevent the donee charities from freely and effectively using or disposing of the transferred interest pursuant to sec_53_4943-2 of the regulations d your ownership of voting_stock of each of the companies would not increase as a result of the companies’ repurchase of class a voting_stock pursuant to sec_4943 of the code this ruling is conditioned on the companies owning some but not all of the class a voting_stock after such repurchase e your ownership of voting_stock of each of the companies would not increase as a result of any acquisition of class a voting_stock by you or a disqualified_person pursuant to sec_4943 of the code since the class a voting_stock will automatically convert into class b non-voting stock your ownership of of the stock of corporation will not be considered excess_business_holdings under sec_4943 of the code because corporation is a functionally_related_business as defined in sec_4943 this ruling does not purport to rule on any other provisions of the code including the application of the unrelated_business_income_tax provisions this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin r friedlander manager exempt_organizations eo technical enclosure notice
